United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Aurora, CO, Employer
__________________________________________
Appearances:
Wendy, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1000
Issued: December 18, 2020

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 2, 2020 appellant, through her representative, sought an appeal from a purported
decision of the Office of Workers’ Compensation Programs (OWCP), which allegedly “denied
two units of authorization.” The Clerk of the Appellate Boards assigned Docket No. 20-1000.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.2
The case record as transmitted to the Board does not contain a final adverse decision of OWCP

1

The representative’s last name was illegible on the AB-1. In all cases in which a representative has been authorized
in a matter before the Board, no claim for a fee for legal or other service performed on appeal before the Board is valid
unless approved by the Board. 20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will
be approved by the Board. Id. An attorney or representative’s collection of a fee without the Board’s approval may
constitute a misdemeanor, subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292.
Demands for payment of fees to a representative, prior to approval by the Board, may be reported to appropriate
authorities for investigation.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

issued within 180 days from the date of docketing of the current appeal.3 As there is no final
adverse decision issued by OWCP over which the Board may properly exercise jurisdiction, the
Board concludes that the appeal docketed as No. 20-1000 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1000 is dismissed.
Issued: December 18, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3
20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date
of issuance of a decision of the OWCP.”

2

